Title: From James Madison to James Allen, 13 January 1803
From: Madison, James
To: Allen, James


Sir
Department of State Washington 13. January 1803.
Your letter complaining of the attempt by Mr. Lewis S. Pintard, acting as Consul at Maderia, to extort illegal fees from you, whereby your vessel was detained, has been received. As comprising a violation of public duty, the case will meet with the proper attention. For the private injury you have sustained, you have your remedy against Mr. Pintard who caused it, his principal Mr. John M. Pintard or his sureties, as your Counsel may advise; if you see fit to prosecute it. I am &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Letter not found.


